Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1-4, 7-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US20020124584) in view of Muller (US20150239321).
Regarding claim 1, Sumida teaches a climate controller comprising:
a housing defining an interior cavity (Figure 1, 1) and having an outer surface (Figure 1 shows the outside of the device) and an inner surface (Figure 2, surfaces on inside of 1a and 1b defining the inner cavity, (¶12));
a circuit board disposed within the interior cavity of the housing (¶12); and
a temperature sensor (Figure 4, 26) connected to the circuit board (Figure 4, 26a).
Sumida does not disclose the particulars of the sensor mounting assembly which holds the sensor of claim 1.
However, Muller discloses a sensor mounting assembly which comprises a mounting container operatively coupled to an inner surface of its housing (Figure 8, 42, (¶66)), a circuit 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a sensor mounting assembly coupled to the interior surface of Sumida and additionally to utilize a temperature sensor or temperature-humidity combination sensor mounted to the mounting assembly in Sumida in order to provide temperature (or temperature-humidity) sensing wherein the sensor is adequately supported, protected from mechanical stressors, and is easy to install.
Regarding claim 2, Sumida as modified teaches all of the limitations of claim 1, but does not disclose wherein the mounting retainer is formed of plastic.
However, the Examiner takes Official Notice that it is old and well known in the art to form components from plastics because plastics offer ease of manufacturing and are cost effective.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize plastic as the 
Regarding claim 3, Sumida as modified teaches all of the limitations of claim 1, wherein
the mounting retainer comprises a slow dimensioned to receive the circuit connector therein (Figure 8, 422/423 of Muller).
Regarding claim 4, Sumida as modified teaches all of the limitations of claim 3, wherein 
the slow is defined by a first retaining wing and a second retaining wing, each retaining wing extending from a base portion of the mounting retainer (Figure 8, 422/423, Figure 12, 421).
Regarding claim 7, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor is disposed proximate a vent of the housing (Figure 1, 5, ¶12).
Regarding claim 8, Sumida as modified teaches all of the limitations of claim 1, but does not disclose wherein the housing is formed of plastic.
However, the Examiner takes Official Notice that it is old and well known in the art to form components from plastics because plastics offer ease of manufacturing and are cost effective.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize plastic as the material for the housing in order to ensure ease of manufacturing and cost effective production.
Applicant did not traverse this Official Notice in the response filed 11/17/2021 and therefore it is taken as Applicant Admitted Prior Art.
Regarding claim 9, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor comprises a temperature sensor (¶12).
Regarding claim 10, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor comprises a humidity sensor (see rejection of claim 1 and ¶54 of Muller).
Regarding claim 11, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor is not in direct contact with the circuit board (¶48).
Regarding claim 12, Sumida teaches a method of thermally isolating a sensor of a climate controller comprising:
mounting a sensor to a circuit connector (Figure 4, 26, 26a), which connects the sensor to a circuit board within an interior cavity of a housing (Figure 4, 10).
Sumida does not teach the mounting retainer or engaging the circuit connector to the mounting.
However, Muller discloses a sensor mounting assembly which comprises a mounting container operatively coupled to an inner surface of its housing (Figure 8, 42, (¶66)), a circuit connector mounted in fixed engagement with the mounting retainer and electrically connected to a circuit board (Figures 8-11, 22/41), and wherein the sensor is mounted to the circuit connector (¶62, Figure 9, 21) and electrically connecting the sensor to the circuit board with the circuit connector, the circuit connector comprising a flex circuit trace (¶62 of Muller)  which protects the sensor from mechanical stresses and provides good mounting (¶5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a sensor mounting assembly coupled to the interior surface of Sumida and additionally to utilize a temperature sensor or temperature-humidity combination sensor mounted to the mounting assembly in Sumida in order to provide temperature (or temperature-humidity) sensing wherein the sensor is adequately supported, protected from mechanical stressors, and is easy to install.
Regarding claim 14
positioning the sensor proximate a vent of the housing (¶12).
Regarding claim 15, Sumida as modified teaches all of the limitations of claim 12, wherein
the sensor is positioned to not be in contact with the circuit board (¶48).
Response to Arguments
Applicant’s arguments filed 11/17/2021 have been fully considered.
Applicant notes that "Rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id. (citing In re Kahn, 41 F.3d 977, 988 (Fed. Cir. 2006)). The articulated reasoning comes from Muller, in particular that protecting the sensor from mechanical stresses and providing good mounting (¶5).
Applicant further notes that Applicant’s application cannot be used as a roadmap for selecting and combining prior art. Muller independently provides motivation for utilizing flex circuit traces in connecting a sensor to a control board, which does not constitute utilizing Applicant’s application as a roadmap for recreating the claimed invention. Muller therefore prima facie obvious.
Applicant has noted that pieces cannot be selected from the prior art without considering the reference as a whole. However, Muller does not disparage the use of flex circuit traces in a device such as Sumida.
Applicant has asserted that Sumida appears to disclose that the lead 26a supports the temperature sensor and furthermore that describing the lead 26a as “bent” indicates that it is a rigid element capable of holding its shape. As a conclusion, Applicant draws that one of ordinary skill in the art would not utilize a flex circuit trace in Sumida because Sumida appears to use the lead 26a for structure support of the sensor.
Sumida does not disclose or implicitly state that the lead is utilized as a means of structural support for the sensor. In kind, the “appearance” of such a disclosure is not an implicit, explicit, or definitive disclosure. An “appearance” is not definitive or implicit because it may or may not be true and without more from Sumida there is nothing to convert the opinion that 26a is a critical structure component incapable of modification to fact.
There is not sufficient evidence to conclude that one of ordinary skill in the art would find the explanation given by Muller as to the usefulness of flex circuit tracers in sensor 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/SCHYLER S SANKS/     Examiner, Art Unit 3763